         Case: 1:18-cr-00308-DAP Doc #: 29 Filed: 05/23/20 1 of 5. PageID #: 239




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

    UNITED STATES OF AMERICA,
                                                    )
                           Plaintiff,               )         CASE NO: 1:18-CR-308
                                                    )
             v.                                     )         Judge Dan Aaron Polster
                                                    )
    MARWAN J. LITTLE,                               )         OPINION AND ORDER
                                                    )
                           Defendant.               )
                                                    )


          Before the Court is Defendant Marwan J. Little’s Motion to Reduce Sentence Pursuant to

18 U.S.C. § 3582(c)(1)(A)(i) for Immediate Compassionate Release, Doc #: 24. For the following

reasons, Little’s Motion, Doc. #: 24, is GRANTED.

    I.       Background

          Little pleaded guilty to being a felon in possession of a firearm in violation of 21 U.S.C.

§§ 922(g)(1) and 924(a)(2) and subsequently was sentenced to 30 months custody of the Bureau

of Prisons. Doc. #: 20. Little currently is held at FMC Lexington. He has made a request to the

warden for compassionate release due to COVID-19, which the warden received on April 23,

2020. 1 The government states the request to the warden is under review. Doc. #: 27 at 2.

          Due to the heightened risk posed to him by confinement during the COVID-19 pandemic,

Little asks the Court to reduce his sentence to time served pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).




1
 Little states the request was made on April 20, 2020. Doc. #: 24 at 12. The government states the request was made
on April 23, 2020. Doc. #: 27 at 2. For the purposes of this Motion, the Court treats the request as received by the
warden on April 23, 2020.

                                                         1
      Case: 1:18-cr-00308-DAP Doc #: 29 Filed: 05/23/20 2 of 5. PageID #: 240



   II.      Discussion

            a. Exhaustion

A court may consider a motion for sentence modification upon:

          [M]otion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier . . . .

18 U.S.C. § 3582(c)(1)(A).

         The government argues Little has not satisfied this statutory exhaustion requirement and

therefore the Court may not consider the Motion. Doc. #: 27 at 4. It is true that as of the date of

Little’s Motion and the government’s response, less than 30 days had passed since the warden

received Little’s request and therefore this provision was not satisfied. However, as of the date of

this Order, 30 days have lapsed since the warden received Little’s request. Thus, the statutory

requirement is satisfied and the Court will consider the merits of the Motion.

            b. Sentence modification

         Under § 3582(c)(1)(A)(i), before granting a sentence modification a court must find: (1)

extraordinary and compelling reasons warrant a sentence modification; (2) the defendant is not a

danger to the safety of any other person or the community; and (3) the reduction is appropriate

considering the § 3553(a) factors. See United States v. Hardin, No. 19-cr-240, Doc. #: 25 at 4

(N.D. Ohio May 22, 2020).

                1. Extraordinary and Compelling Reasons

         Extraordinary and compelling reasons for sentence modification exist under four

circumstances. See USSG § 1B1.13 comment. (n.1). This Court looks only to the fourth

circumstance, labeled “other reasons,” to assess motions by inmates seeking sentence modification




                                                  2
       Case: 1:18-cr-00308-DAP Doc #: 29 Filed: 05/23/20 3 of 5. PageID #: 241



due to COVID-19. Hardin, No. 19-cr-240, Doc. #: 25 at 5–6. 2 To determine whether “other

reasons” warrant modification, the Court considers whether: (1) the defendant is at high risk of

having complications from COVID-19 and (2) the prison where the defendant is held has a severe

COVID-19 outbreak. See Hardin, No. 19-cr-240, Doc. #: 24 at 6–7.

        Little argues his severe and well documented medical issues place him at higher risk of

serious illness from COVID-19. Little previously underwent a kidney transplant and takes

immunosuppressant medication. Doc. #: 24 at 11 (citing Presentence Investigation Report, Doc.

#: 16 at ¶¶ 64–68). The Centers for Disease Control and Prevention states individuals with

weakened immune are at higher risk of severe illness from COVID-19. Solid organ transplant and

use and immunosuppressants can weaken a person’s immune system. If You Are

Immunocompromised, Protect Yourself From COVID-19, Centers for Disease Control and

Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/immunocompromised.html. Thus,

the Court finds Little is at high risk of severe illness due to COVID-19.

        The government states approximately 1,400 inmates are housed at FMC Lexington.

Doc. #: 27 at 7. As of May 22, 2020, the BOP reports 212 inmates at FMC Lexington have tested

positive for COVID-19 and 4 inmates have died. Covid-19 Coronavirus, FEDERAL BUREAU OF

PRISONS, https://www.bop.gov/coronavirus/. This represents 15% of the inmate population and is

a marked increase from the 57 reported inmate cases at the time Little filed the Motion two weeks

ago. The Court recognizes the BOP has implemented measures to protect inmates. See Doc. #: 27

at 7. Despite these efforts, though, FMC Lexington still is experiencing a severe outbreak that

endangers vulnerable inmates such as Little.




2
 The Court rejects the government’s implication that this circumstance is inapplicable to Little’s Motion. See Hardin
No. 19-cr-240, Doc. #: 25 at 5–6.

                                                         3
      Case: 1:18-cr-00308-DAP Doc #: 29 Filed: 05/23/20 4 of 5. PageID #: 242



       Based on the high risk to Little and the circumstances at FMC Lexington, the Court finds

extraordinary and compelling reasons warrant a sentence modification.

               2. Danger to the Safety of any Other Person or the Community

       The government makes only a brief suggestion that Little must remain confined in order to

protect the public because he has 18 prior convictions. Doc. #: 27 at 7. The government does not

expressly argue Little poses a “danger to the safety of any other person or to the community.”

USSG § 1B1.13(2). Thus, the Court does not find as such, particularly where Little will be subject

to home confinement upon release.

               3. Section 3553(a) Factors

       As a general rule, this Court finds that § 3553(a) factors favor release where a high-risk

defendant is held in a prison experiencing a COVID-19 outbreak and has less than 12 months

remaining on their sentence. See Hardin, No. 19-cr-240, Doc. #: 25 at 7–8. High-risk defendants

living in fear during a COVID-19 outbreak in their facility experience an incarceration

significantly more laborious than before COVID-19. Id. at 8 (citing United States v. Beck, No.

1:13-cr-186-6, 2019 U.S. Dist. LEXIS 108542, at *32 (M.D.N.C. June 28, 2019)). The laborious

nature of this incarceration causes the § 3553(a) factors to favor release before the defendant was

served his or her full sentence. Id.

       On January 8, 2019, this Court sentenced Little to 30 months imprisonment, deferred until

after the BOP confirmed it could handle Little’s medical care, which it did on February 5, 2019.

Doc. ##: 19, 20. Little has an anticipated release date of May 20, 2021, which is just under 12

months away. And the changed circumstances of confinement during the COVID-19 outbreak

instruct that Little does not need to serve the remainder of the sentence to satisfy the purpose of

punishment. Thus, a reduction in his sentence is appropriate under § 3553(a).



                                                4
      Case: 1:18-cr-00308-DAP Doc #: 29 Filed: 05/23/20 5 of 5. PageID #: 243



   III.      Conclusion

          For the foregoing reasons, the Court finds Little has demonstrated extraordinary and

compelling reasons warranting a sentence reduction; he is not a danger to the safety of any other

person or the community; and a reduction is appropriate considering the § 3553(a) factors.

          Accordingly, the Motion, Doc #: 24, is GRANTED. It is hereby ORDERED that Little’s

term of imprisonment is reduced to time served. It is further ORDERED that the BOP shall

immediately release Little from custody. Simultaneously herewith, the Court will enter an

Amended Judgment imposing a sentence of “time served,” and requiring six months of home

confinement and electronic monitoring as an additional condition of supervised release.



          IT IS SO ORDERED.




                                                /s/ Dan Aaron Polster May 23, 2020___
                                                Dan Aaron Polster
                                                United States District Judge




                                               5
